        Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
CARMELO SILVA,                        :
    Plaintiff,                        :
                                      :
      v.                              :       Case No. 3:19-cv-1719 (VLB)
                                      :
VICKI KILHAM et al.,                  :
      Defendants.                     :       May 12, 2020


           MEMORANDUM OF DECISION DENYING MOTION TO DISMISS

      On November 1, 2019, Plaintiff Carmelo Silva, an inmate in the custody of

the Connecticut Department of Correction proceeding pro se and in forma

pauperis, brought the instant complaint under 42 U.S.C. § 1983, alleging Eighth

Amendment deliberate indifference claims against Registered Nurse (“R.N.”)

Vicki Kilham, R.N. Pamela Jasenec, Dr. Michael Clements, Correctional Captain

Gregorio Robles, Warden Giuliana Mudano, and Dr. John Doe.                [ECF No. 1

(Compl.)]. Upon initial review, the Court permitted Plaintiff’s Eighth Amendment

claims to proceed against Defendants R.N. Kilham, Dr. Clements, Dr. Doe, Captain

Robles, and Warden Mudano in their individual capacities. [ECF No. 8].

      On February 18, 2020, Defendants filed their motion to dismiss for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6).          [ECF No. 16].

Plaintiff filed an opposition. [ECF No. 20]. For the following reasons the motion

to dismiss is DENIED.

                             I. STANDARD OF REVIEW

      To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
        Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 2 of 15




U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering a motion to dismiss for failure to state a claim, the

Court should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679).    “At the second step, a court should determine whether the

‘wellpleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an

entitlement to relief.’”   Id. (quoting Iqbal, 556 U.S. at 679).   “The plausibility

standard is not akin to a probability requirement, but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal

quotations omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the

complaint, the documents attached to the complaint as exhibits, and any

documents incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 191 (2d Cir. 2007). The Court may also consider “matters of which

judicial notice may be taken” and “documents either in plaintiffs’ possession or

of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am.


                                          2
           Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 3 of 15




Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica

HomeFirst, Inc., 359 F. Supp. 2d 140, 144 (D. Conn. 2005).

                                  II. ALLEGATIONS

      In reviewing a motion to dismiss, the Court considers the allegations of the

complaint to be true. Hayden, 594 F.3d at 161.

      Plaintiff is a convicted prisoner in the custody of the Connecticut

Department of Correction, who is currently housed in the administrative

segregation unit at Northern Correctional Institution.       [ECF No. 1 ¶¶ 2, 19].

Commencing in October 2018, Plaintiff experienced anal bleeding, bloody stool,

growing internal pains, and mental and emotional concern about his well-being.

Id. ¶¶ 20, 21, 23, 28. Plaintiff informed R.N. Kilham about these conditions and his

pain, and he provided her with an inmate request for medical services; R.N.

Kilham disregarded his symptoms, told him to stop whining, and crumpled his

inmate request into a ball. Id. ¶ 21. His stool samples later tested positive for

blood. Id. ¶ 32.

      In late-November 2018, Defendant Dr. Clements reviewed Plaintiff’s test

results.     Id. ¶ 33.   Plaintiff later met with Dr. Clements and explained his

increasing intestinal pain; id. ¶ 35; Dr. Clements provided no treatment,

medication, or advice, although he indicated he would take Plaintiff’s pain into

consideration and that Plaintiff would be scheduled for a consultation at UConn

Health “at some point.” Id. ¶¶ 36, 38. Thereafter, Plaintiff did not see anyone


                                         3
        Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 4 of 15




from the medical staff and experienced excruciating intestinal and stomach pain.

Id. ¶¶ 39-40. After two months of no medical care, Plaintiff filed a grievance. Id. ¶

41.

       In February 2019, Plaintiff asked Correctional Captain Robles to help him

secure treatment. Id. ¶ 42. Robles responded that he had “no control” over

medical and could do “nothing for him”; however, he stated that he would ask

about Plaintiff’s grievance. Id. ¶¶ 42-43.

       The next day, defendant R.N. Kilham came to Plaintiff’s cell; explained that

she had “tossed” his grievance, that he would be going to UConn Health in April;

and that if he made any more waves he would not go to UConn until “next year.”

Id. ¶ 44.

       In April 2019, Plaintiff met with Dr. Doe at UConn, explained his symptoms,

and requested pain medication.       Id. ¶¶ 46-47.   However, Dr. Doe provided no

treatment but indicated Plaintiff would be placed on a list to see a specialist and

would be seen according to his placement on the list regardless of the severity of

Plaintiff’s pain or condition. Id. ¶¶ 48-49. Plaintiff begged Dr. Doe to be seen

“soon.” Id. ¶ 49.

       In July 2019, Plaintiff had still received no medical care. Id. ¶ 50. He filed a

second grievance seeking “timely” medical care. Id. R.N. Kilham came to his cell

and stated, “What did I tell you about filing these grievances.” Id. ¶ 51.




                                             4
          Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 5 of 15




         In August and September 2019, Plaintiff wrote multiple requests to Dr.

Clement, Correctional Captain Robles, and Warden Mudano describing his pain

and requesting treatment. Id. ¶ 52. In September 2019, Plaintiff spoke to Warden

Mudano about his need for medical care. Id. ¶ 53. She responded that she had

received his request form, but she did not oversee medical. Id. After he informed

her of his efforts to obtain treatment and how he continued to suffer, she

responded, “That’s fine, suffer in silence.” Id. ¶ 54.

         On October 1, 2019, Plaintiff saw Dr. Bath, who determined Plaintiff

required a colonoscopy. Id. ¶¶ 56-57. Plaintiff had several “polyps” removed

through “endoscopic surgical procedures.”          Id. ¶ 57.   Plaintiff’s diagnosis

included hemorrhoids, benign neoplasm, diarrhea, anal and rectal hemorrhaging,

and chronic colitis with moderate severity. Id. ¶ 58. Dr. Bath stated that Plaintiff

should have received treatment much sooner and may require further procedures

and monitoring due to the delay in treatment. Id. ¶ 59.

         Since his medical procedure, Plaintiff has experienced minor discomfort

and has improved physically. Id. ¶ 60; see also [Resp. to Mot. to Dis., ECF No. 20

at 9].

                                  III. DISCUSSION

         In Counts One through Four, Plaintiff alleges that Defendants acted with

deliberate indifference to his pain and suffering and medical needs. [ECF No. 1

¶¶ 64-74]. In his third claim, Plaintiff asserts that Defendants Kilham, Clements,


                                          5
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 6 of 15




Robles, and Mudano were supervisors with a duty to correct the deliberate

indifference of other staff members. Id. ¶¶ 71-73.

      Defendants argue that Plaintiff’s Eighth Amendment claims should be

dismissed because Plaintiff has failed to satisfy the objective and subjective

elements of Eighth Amendment analysis. Alternatively, Defendants maintain that

they are shielded by the doctrine of qualified immunity.

      A.    Eighth Amendment Deliberate Indifference to Medical Needs

      In Estelle v. Gamble, 429 U.S. 97 (1976), the United States Supreme Court

held that “deliberate indifference to serious medical needs of prisoners

constitutes the unnecessary and wanton infliction of pain ... proscribed by the

Eighth Amendment.” Id. at 104 (internal quotation marks and citation omitted).

The Court explained that “[t]his is true whether the indifference is manifested by

prison doctors in their response to the prisoner’s needs or by prison guards in

intentionally denying or delaying access to medical care or intentionally

interfering with the treatment once prescribed.” Id. at 104-05.

      To state a claim for deliberate indifference to a serious medical need, a

plaintiff’s claim must satisfy both objective and subjective elements. Hathaway v.

Coughlin, 37 F.3d 63, 66 (2d Cir. 1994). First, the alleged deprivation “must be, in

objective terms, sufficiently serious.”       Id. (quotations and citations omitted).

“Second, the charged official must act with a sufficiently culpable state of mind.”

Id.


                                          6
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 7 of 15




      Under the objective prong, the inmate’s medical need or condition must be

“a serious one.” Brock v. Wright, 315 F.3d 158, 162 (2d Cir. 2003).          Factors

relevant to the seriousness of a medical condition include whether “a reasonable

doctor or patient would find [it] important and worthy of comment,” whether the

condition “significantly affects an individual’s daily activities,” and whether it

causes “chronic and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702

(2d Cir. 1998) (internal quotation marks and citations omitted). Moreover, “the

prisoner must show that the risk of which he complains is not one that today’s

society chooses to tolerate.” Helling v. McKinney, 509 U.S. 25, 36 (1993).

      To satisfy the second, subjective prong, a prison official or medical staff

member must have been actually aware of a substantial risk that the inmate

would suffer serious harm as a result of his or her actions or inactions. See

Salahuddin v. Goord, 467 F.3d 263, 279-80 (2d Cir. 2006); see also Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (“the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.”).          Mere negligent conduct does not

constitute   deliberate   indifference.       See Salahuddin,   467   F.3d. at   280

(“[R]ecklessness entails more than mere negligence; the risk of harm must be

substantial and the official’s actions more than merely negligent.”).            See

also Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003) (medical malpractice

alone does not amount to deliberate indifference).


                                          7
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 8 of 15




      When an inmate brings an Eighth Amendment deliberate indifference claim

based on “a temporary delay or interruption” of treatment, the court’s objective

“serious medical need inquiry can take into account the severity of the temporary

deprivation alleged by the prisoner.” Smith v. Carpenter, 316 F.3d 178, 186 (2d

Cir. 2003).   The court should consider the “particular risk of harm faced by a

prisoner due to the challenged deprivation of care, rather than the severity of the

prisoner’s underlying medical condition.”      Id.   “[I]n most cases, the actual

medical consequences that flow from the alleged denial of care will be highly

relevant to the question of whether the denial of treatment subjected the prisoner

to a significant risk of serious harm.” Id. Relevant to the subjective component

of the Eighth Amendment analysis, the defendant must have been actually aware

of a substantial risk that the inmate would suffer serious harm as a result of his

or her actions or inactions. See also Salahuddin, 467 F.3d at 280.

      Defendants argue that Plaintiff cannot establish (1) the objective

component because his allegations fail to establish that the ten to eleven month

delay (between his late-November 2018 appointment with Dr. Clements and his

October 1, 2019 surgery) exacerbated his underlying condition; or (2) the

subjective component because his allegations do not establish that he was

exposed to a substantial risk of harm by the delay in treatment.

      As an initial matter, Defendants’ argument for dismissal limits Plaintiff’s

Eighth Amendment claim to a complaint of deliberate indifference solely based


                                        8
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 9 of 15




on a delay in his medical treatment.         However, the Court must draw “all

reasonable inferences in the nonmovant’s favor[,]” Interworks Sys. Inc. v.

Merchant Fin. Corp., 604 F.3d 692, 699 (2d Cir. 2010), and construe the complaint

“most liberally to raise the strongest arguments it suggests.” Walker v. Schult,

717 F.3d 119, 124 (2d Cir. 2013). In his opposition, Plaintiff indicates that he is

alleging (i) that Defendants acted with deliberate indifference to his pain and his

need for medical treatment after they were informed of his conditions, and (ii)

deliberate indifference on the basis of Defendants’ failure to provide him with

timely treatment. [ECF No. 20-1 at 1-9]. In other words, Plaintiff claims deliberate

indifference to, or even the ignoring of, his medical needs in general, and

separately, untimely treatment.

      With respect to the objective element, Plaintiff need not demonstrate that

he has experienced “pain that is at the limit of human ability to bear or that his or

her condition will degenerate into a life-threatening one.” Brock, 315 F.3d at 163

(reversing district court’s determination that pain associated with a scar was not

objectively serious where plaintiff had shown pain was “uncomfortable and

annoying” but not “extreme” and scar did not present a risk of serious harm).

      Here, Plaintiff has sufficiently alleged facts to satisfy the Eighth

Amendment objective standard. He has stated that his condition caused him

extreme pain and suffering and that he required “endoscopic surgical

procedures.”    [ECF No. 1 ¶¶ 6-7, 20-21, 40, 56-57].        Moreover, contrary to


                                         9
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 10 of 15




Defendants’ assertions that Plaintiff has not established any exacerbation of his

condition by the delay, he has alleged that Dr. Bath told him he had several

polyps which had to be removed, that treatment should have occurred sooner,

and that because of the delay he may need for future procedures and monitoring.

Id. ¶¶ 56, 57, 59, 62. Construed in Plaintiff’s favor as required for review of a Rule

12(b)(6) motion to dismiss, these allegations establish that Plaintiff had a serious

medical need;1 moreover, his allegation that Dr. Bath expressed a concern that

the surgery should have occurred earlier and Plaintiff’s condition could require

further treatment raises an inference that the delay did cause adverse medical

consequences to his underlying condition. Even though Plaintiff represents that

he is now feeling physically improved, the Court cannot determine as a matter of

law from the present record that the almost year-long delay in treatment did not

worsen or exacerbate his condition. Furthermore, Plaintiff has alleged that he

suffered pain until Dr. Bath performed the surgery. “Courts have declined to

dismiss deliberate-indifference claims as a matter of law where plaintiffs have

alleged a delay in medical treatment causing substantial pain, even when the

injuries alleged were not life-threatening and the delay was relatively brief.”




1 Defendants cite to a district court decision, Young-Flynn v. Wright, which
dismissed a claim of rectal bleeding and colon polyps as failing to state
“conditions of urgency.” Young-Flynn v. Wright, No. 05 CIV.1488 LAK, 2007 WL
241332, at *18 (S.D.N.Y. Jan. 26, 2007). However, unlike the instant Plaintiff, the
Young-Flynn plaintiff had alleged neither that his condition required immediate
medical attention to prevent injury or pain nor that the defendants’ failure to take
                                        10
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 11 of 15




Laster v. Mancini, No. 07 Civ. 8265 (DAB), 2013 WL 5405468, at *21 (S.D.N.Y. Sept.

25, 2013); see also Vines v. McCrystal, No. 3:18-cv-1432 (MPS), 2018 WL 6050896,

at *4 (D. Conn. Nov. 19, 2018).2

      As this Court concluded in its initial review order, Plaintiff has alleged

sufficient facts to satisfy the subjective element of the Eighth Amendment

analysis. His allegations suggest that Dr. Clements knew of his serious medical

needs but ignored his need for pain relief and immediate medical care; [ECF No. 1

¶¶ 35, 36, 52; that Dr. Doe knew of his medical condition and pain but ignored his

requests to be seen “soon” by a specialist; id. ¶¶ 47-49; that R.N. Kilham ignored

his complaints of pain and need for medical care and may have deliberately

sought to delay or interfere with his request for “timely” medical care; id. ¶¶ 21,



any action to address his rectal bleeding directly caused him any specific injury.
Id.
2
  The Court notes that Defendants have relied on several decisions rendered after
evidentiary review. See Bellotto v. Cnty. of Orange, 248 F. App’x 232, 236 (2d Cir.
2007) (affirming ruling on summary judgment where there was “no basis for
finding that the treatment given [Plaintiff] was unreasonable or that the
sleepiness he reported was ‘sufficiently serious’ to constitute a constitutional
violation.”); Smith, 316 F.3d at 186-189 (affirming denial of motion for new trial
because plaintiff had failed to present evidence of permanent or on-going harm or
an unreasonable risk of future harm stemming from missed doses of HIV
medication and “jury was free to consider the absence of concrete medical injury
as one of the relevant factors in determining whether the asserted deprivation of
medical care was sufficiently serious to establish a claim under the Eighth
Amendment.”); Guerrero v. White-Evans, No. 06 CIV 5368 (SCR) (GAY), 2009 WL
6315307, at *3 (S.D.N.Y. Sept. 17, 2009) (in ruling on summary judgment, court
found no evidence of pain or degeneration that would have been alleviated by
more rapid treatment). These cases are inapposite to this ruling on Defendants’
Motion to Dismiss.

                                        11
         Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 12 of 15




44, 51; that Robles indicated he would check on the grievance, but plaintiff did

not see a doctor until several months later; id. ¶¶ 42-43, 52; and that Warden

Mudano knew of his need for medical assistance but refused to help him. Id. ¶¶

52-54.

         Plaintiff has alleged that he experienced pain during the almost year-long

delay in treatment; and his allegations raise an inference that the delay had

adverse effects on his underlying condition as indicated by Dr. Bath. The Plaintiff

has established plausible Eighth Amendment claims based on deliberate

indifference to his conditions of pain and need for medical treatment and the

delay in treatment.     As stated in its initial review order, the Court will leave

Plaintiff to his proof. [ECF No. 8 at 8].

         B.    Qualified Immunity

         Defendants argue that they are entitled to the shield of qualified immunity,

asserting that they have not violated a clearly established constitutional right.

         Qualified immunity “protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson

v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982)). Qualified immunity “affords government officials ‘breathing room’ to

make reasonable—even if sometimes mistaken—decisions.” Distiso v. Cook, 691

F.3d 226, 240 (2d Cir. 2012) (quoting Messerschmidt v. Millender, 565 U.S. 535,


                                            12
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 13 of 15




553 (2012) ). “The qualified immunity standard is ‘forgiving’ and ‘protects all but

the plainly incompetent or those who knowingly violate the law.’” Grice v.

McVeigh, 873 F.3d 162, 166 (2d Cir. 2017) (quoting Amore v. Novarro, 624 F.3d

522, 530 (2d Cir. 2010)).

      The Court has discretion to determine the order in which it will address the

inquiries required when assessing the applicability of qualified immunity.

See Johnson v. Perry, 859 F.3d 156, 170 (2d Cir. 2017) (quoting Pearson 555 U.S.

at 236).

      A right is clearly established if, “at the time of the challenged conduct ...

every ‘reasonable official would have understood that what he is doing violates

that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 732 (2011) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). There is no requirement that a case have

been decided which is directly on point, “but existing precedent must have

placed the statutory or constitutional question beyond debate.” Id.

      In addition, qualified immunity protects state actors when it was objectively

reasonable for the state actor to believe that his conduct did not violate a clearly

established right. Manganiello v. City of New York, 612 F.3d 149, 165 (2d Cir.

2010). “If a reasonable officer might not have known for certain that the conduct

was unlawful – then the officer is immune from liability.” Ziglar v. Abbasi, 137 S.

Ct. 1843, 1867 (2017). Therefore, the question this Court may first ask is whether

it was objectively reasonable for any of the defendants to believe their conduct


                                        13
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 14 of 15




was not unlawful at the time. Simpson v. City of New York, 793 F.3d 259, 268 (2d

Cir. 2015).   Qualified immunity does not apply if, on an objective basis, it is

obvious that no reasonably competent officer would have taken the actions of the

alleged violation. Malley v. Briggs, 475 U.S. 335, 341 (1986).

      Defendants’ claim that they have not violated a clearly established right is

premised on their assertion that Plaintiff has alleged a delay in treatment that did

not exacerbate his underlying condition. As previously discussed, the Court has

concluded that Plaintiff has alleged plausible Eighth Amendment deliberate

indifference claims, which may have exacerbated his underlying medical

condition.    Because the Eighth Amendment clearly proscribes deliberate

indifference to the serious medical needs of prisoners whether manifested by

denial or delay of, or interference with, medical treatment, Estelle, 429 U.S. at 104-

105, the Court must deny Defendants’ motion to dismiss on the basis of qualified

immunity.

      On a motion for summary judgment, the Court may evaluate whether

evidence supports Plaintiff’s claims of Eighth Amendment violation and whether

it was objectively reasonable for Defendants to believe their conduct was not

unlawful at the time.

                                 IV. CONCLUSION

      For the foregoing reasons, the motion to dismiss [ECF No. 16] is DENIED.

      Discovery has not been stayed during the pendency of the motion to


                                         14
       Case 3:19-cv-01719-VLB Document 27 Filed 05/12/20 Page 15 of 15




dismiss. The Court instructs the parties to file a joint status update regarding the

progress of discovery and any dispositive motions.

      The Court also reminds Plaintiff that he must identify the Doe defendant

promptly in a notice filed on the docket with the Doe defendant’s full name and

current address to enable the Clerk to effect service on that defendant. Failure to

identify a Doe defendant timely will result in the dismissal of all claims against

that defendant.



                                             IT IS SO ORDERED


                                             __________/s/______________
                                             Vanessa L. Bryant
                                             United States District Judge

      Dated at Hartford, Connecticut: May 12, 2020.




                                        15
